Citation Nr: 0306178	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  92-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lymphadenitis.

2.  Entitlement to service connection for residuals of 
gunshot wounds to the left shoulder, back and right gluteal 
area.

3.  Entitlement to service connection for an organic mood 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for non-
Hodgkin's lymphoma will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran, accompanied by his spouse and Mr. E.R.H. as 
observers.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran's service records and the findings of an April 
1991 VA administrative decision show that he had active 
military service which was characterized as honorable from 
August 4, 1965 to August 3, 1968.  His military service for 
the period from August 4, 1968 to December 13, 1971 was 
characterized as dishonorable.  The administrative decision 
also determined that the veteran was entitled to health care 
under Chapter 17 of 38 U.S.C. for any disability incurred 
during his period of dishonorable service, which was 
determined to be service connected, but otherwise his period 
of dishonorable service was a bar to all benefits for which 
an honorable discharge was a prerequisite.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision by the St. 
Petersburg, Florida, VA Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for non-Hodgkin's lymphoma, 
lymphadenitis, residuals of gunshot wounds to the left 
shoulder, back and right gluteal area, an organic mood 
disorder and PTSD.  In February 1992 the veteran notified VA 
that his address of residence changed and that he resided in 
the state of Indiana.  The Indianapolis, Indiana VA Regional 
Office (RO) is now the agency of original jurisdiction.


In the course of the appeal the Board remanded the case to 
the RO for additional evidentiary and procedural development 
in January 1993, December 1994 and June 1998.  The RO 
confirmed its denials of all the claims on appeal, most 
recently in a September 1002 rating decision/Supplemental 
Statement of the Case.  The case was returned to the Board in 
November 2001 and the veteran now continues his appeal.

The Board is undertaking additional development on the issue 
regarding service connection for non-Hodgkin's lymphoma 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The evidence indicates that the veteran's post-service 
treatment for lymphadenitis was for a condition which is not 
related to an in-service disease or injury.

2.  The veteran did not sustain a gunshot or shell fragment 
wound during his period of active duty.

3.  The objective medical evidence does not establish that 
the topical scars of the veteran's left shoulder blade, right 
forearm, buttocks and left groin which were first clinically 
indicated many years after his discharge from active duty are 
related to any in-service occurrence or event.




4.  The evidence indicates that the veteran's post-service 
diagnosis of an organic mood disorder pertained to a 
condition which did not have its onset during service.

5.  The veteran served in the Republic of Vietnam from 
December 1965 to December 1966, during which time he served 
in Battery B of the 6th Battalion, 27th Artillery.

6.  The 6th Battalion, 27th Artillery, came under enemy mortar 
attack in February 1966.

7.  The record includes a current medical diagnosis of PTSD 
and medical evidence of a nexus between the veteran's 
diagnosed PTSD and the stressor of coming under enemy mortar 
attack during active service.


CONCLUSIONS OF LAW

1.  A chronic disability claimed as lymphadenitis was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).

2.  A gunshot wound or shell fragment wound was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2002).

3.  An organic mood disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2002).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  Furthermore, we note that in a September 2001 
Supplemental Statement of the Case, the veteran was notified 
of the VCAA-compliant duty to assist provisions contained in 
the revised 38 C.F.R. § 3.159.  A review of the claims file 
also shows that VA has conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his 
claims during the course of the three remands which occurred 
during this appeal.  He has also been provided with VA 
examinations which address the claims on appeal, from which a 
medical nexus between his claimed disabilities and his period 
of military service can be determined.  (See Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).)  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


(a.)  Factual background and analysis: entitlement to service 
connection for lymphadenitis.

The veteran's service medical records show normal findings on 
clinical evaluation of his skin and lymphatic system on pre-
enlistment examination in May 1965.  During active duty the 
records do not show that he was treated for, or diagnosed 
with lymphadenitis.  On separation examination in August 1971 
his skin and lymphatic system was clinically normal.

Post-service medical records show that over five years after 
his separation from service he received treatment for 
excision of lipomas.  Private medical records show that in 
December 1979 he was treated for a diagnosis of lymphadenitis 
in his left groin.  The cyst was excised in January 1980 and 
a biopsy of the tissue produced a diagnosis of acute, 
suppurative, necrotizing lymphadenitis of his inguinal lymph 
node.  Thereafter, he was not treated for lymphadenitis until 
November 1985, when he treated for a draining right axillary 
abscess under his right arm which was diagnosed as 
lymphadenitis.  VA and private medical records associated 
with the claims file do not show further treatment for 
lymphadenitis afterwards.

At a July 1992 hearing before the undersigned Veterans Law 
Judge, the veteran testified, in pertinent part, that he did 
not recall ever being treated for lymphadenitis or for 
draining abscesses during his period of active duty.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of skin problems in service 
will permit service connection for a chronic skin disorder, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 




identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In the present case there is no evidence of any chronic 
abnormalities of the veteran's skin and lymphatic system 
during his period of active service or for several years 
following his separation from service.  There is also no 
objective medical evidence that establishes that the 
veteran's post-service treatments for lymphadenitis in 1979 
and 1985 were for a chronic disability linked to his period 
of service.  Therefore, we cannot conclude that a finding 
service connection for lymphadenitis is warranted.  His claim 
of entitlement to service connection for lymphadenitis is 
denied.  To the extent that the veteran asserts that his 
treatments for lymphadenitis were indicative of a chronic 
disability whose onset began in service, we note that the 
veteran is neither a physician nor a nurse and does not 
appear to have had any formal medical training.  Therefore, 
he lacks the expertise to comment upon medical observations 
or to make medical diagnoses and present nexus opinions.  His 
statements in this regard are thus not entitled to any 
probative weight with respect to the merits of the service 
connection claim at issue.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 




(b.)  Factual background and analysis: entitlement to service 
connection for residuals of gunshot wounds to the left 
shoulder, back and right gluteal area.

The veteran's service medical records show no scars on his 
skin during pre-enlistment examination in May 1965.  His 
service medical records do not show treatment for a gunshot 
or shell fragment wound at any time during his period of 
active duty.  On service separation examination in August 
1971 no skin scars were observed.

The veteran's DA 20 service personnel records do not show 
that he is a recipient of the Purple Heart Medal for wounds 
sustained in combat against enemy forces.  According to his 
official service record, he served in the Republic of Vietnam 
from December 1965 to December 1966.  Thereafter, for the 
remainder of his military service he either served stateside 
or overseas in South Korea from July 1967 to September 1968 
and again in South Korea from September 1969 to October 1970.

On VA examination in May 1993 the medical reviewer noted that 
the veteran had a 1.0-centimeter scar on his left shoulder 
blade, a 2.5-centimeter linear scar on his right forearm, a 
0.5-centimeter scar on his left buttock, and a 1.5-centimeter 
scar on his right buttock and left groin which were well-
healed.  The veteran reported that these scars were the 
residuals of gunshot wounds incurred in combat.  Other post-
service medical records also show by history that the veteran 
reported that he had sustained gunshot wounds and shell 
fragment wounds to his body while serving in combat in 
Vietnam.

In various written statements in support of his claim and in 
his oral testimony presented before the undersigned in July 
1992, he stated in pertinent part that he sustained multiple 
gunshot and shell fragment wounds to his body during military 
service.  He indicated that he had served two tours of duty 
in the Republic of Vietnam and that his military records were 
incomplete to the extent that they did not reflect his second 
tour in Vietnam or that he was wounded in combat.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

In the present case, notwithstanding the veteran's assertions 
to the contrary, his service medical and personnel records 
appear complete and they do not establish that he was ever 
wounded by gunshot or shell fragment at any time during his 
period of active duty.  His service medical records are 
completely devoid of mention of treatment for any sort of 
missile wound and his official roster of military decorations 
do not include the Purple Heart Medal which would otherwise 
substantiate his alleged history of being wounded in combat.  
We find it highly unlikely that any of his multiple alleged 
missile wounds would fail to be noticed at his service 
separation examination.  The veteran's accounts of having 
sustained multiple gunshot and shell fragment wounds in 
service are simply not substantiated by the objective medical 
records concurrent with his period of active duty.  Although 
the multiple scars which were noted in his post-service 
medical records are attributed to gunshot wounds sustained 
during his period of military service, we note that this 
determination is based solely on the veteran's own statements 
and accounts of his alleged history and not on any personal 
knowledge on part of the physician's who treated him after 
service.  Where the facts show, as in this case, that the 
veteran received treatment from a physician many years after 
his period of military service, and the conclusion reached by 
this physician is clearly based solely on the history 
provided by the veteran or the hearsay recitation of a 
diagnoses or other medical history, we are not bound to 
accept the medical conclusions or opinions of this physician.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

In view of the foregoing discussion, we find that the 
evidence does not support the veteran's claim of entitlement 
to service connection for residuals of gunshot wounds of his 
left shoulder, back and right gluteal area.  His appeal in 
this regard must therefore be denied.


(c.)  Factual background and analysis: entitlement to service 
connection for an organic mood disorder.

The veteran's service medical records show normal psychiatric 
findings on pre-enlistment examination in May 1965.  The 
service medical records contain no entries indicating 
treatment for psychiatric problems or a diagnosis of a 
chronic acquired or organic psychiatric disorder.  In January 
1971 he was given a psychiatric examination in order to 
obtain a security clearance for his military duties.  He was 
found to be psychiatrically normal and cleared.  In August 
1971 he was psychiatrically examined again, pursuant to a 
military disciplinary action, and was found to have a 
dependant-type personality disorder but to otherwise be 
psychiatrically normal.  He was also deemed to be 
psychiatrically normal on separation examination in August 
1971.

Post-service medical records include a VA psychiatric 
examination report dated in February 1991 which shows a 
diagnosis of organic mood disorder.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for psychiatric problems in 
service will permit service connection for a psychiatric 
disorder, claimed as an organic affective disorder, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In the present case there is no evidence of any psychiatric 
abnormalities during the veteran's period of active service 
or for several years following his separation from service.  
There is also no objective medical evidence that establishes 
that the veteran's post-service diagnosis of an organic mood 
disorder in February 1991 is linked to his period of service.  
Therefore, we cannot conclude that a finding service 
connection for an organic mood disorder is warranted.  His 
claim of entitlement to service connection for an organic 
mood disorder is denied.  

We note that the veteran was diagnosed with a dependent-type 
personality disorder during active duty in August 1971.  
However, personality disorders are specifically excluded as a 
disease or injury within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. § 3.303(c) 
(2002).  Thus, on its face, any claim for service connection 
for a personality disorder would fail for the absence of legal 
merit or lack of entitlement under the law.  The relevant 
facts are not in dispute.  It is the law, not the evidence, 
which is dispositive of this issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 



(d.)  Factual background and analysis: entitlement to service 
connection for PTSD.

As previously discussed, the veteran's service medical 
records show normal psychiatric findings on pre-induction 
examination in May 1965 and on separation examination in 
August 1971 with no indication that he ever received 
treatment or counseling for a chronic psychiatric diagnosis 
during his period of active duty.  His service medical 
records do not show that he received any wounds related to 
combat.  His DD 214 shows that his military decorations 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His military decorations do not, however, include any 
medals, badges or ribbons which definitively establish that 
he participated in direct combat against enemy forces.

Pertinent medical evidence associated with the claims file 
includes the transcript of the veteran's oral testimony 
presented at a hearing before the undersigned in July 1992 
and private, Social Security Administration and VA medical 
records and psychiatric examination reports for the period 
from 1991 - 1998 which show that he was diagnosed with, and 
treated for chronic PTSD which was associated with his 
exposure to traumatic, combat-related incidents which 
reportedly occurred during his period of military service.  
Alone among these records is a VA examination report dated 
in May 1993 contained the opinion that the veteran reported 
some symptoms of PTSD which were vague and atypical of PTSD 
symptoms and did not meet the criteria for a PTSD diagnosis 
applying the standards of the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition (Revised) (DSM-
III(R)) then in use.  The veteran's reported stressors which 
have been medically linked to his PTSD diagnosis included 
coming under enemy mortar and rocket attacks.

The veteran's military service records show that he served 
on active duty from August 1965 to December 1971.  During 
this period he served in the Republic of Vietnam from 
December 1965 to December 1966 as a cannoneer attached to 
Battery B of the 6th Battalion, 27th Artillery.

The veteran's claims file includes the unit history of the 
6th Battalion, 27th Artillery, for the period from February 
1966 to June 1966.  The unit history shows, in pertinent 
part, that during the aforementioned period the 6th 
Battalion, 27th Artillery, was tasked with the mission to 
provide artillery fire against enemy forces in support of 
ground operations carried out by Army Special Forces units 
posted near 6th Battalion, 27th Artillery's firebase.  The 6th 
Battalion, 27th Artillery came under enemy mortar attack on 
February 25, 1966 in the early morning hours prior to 
daylight and that the unit reacted by engaging in counter-
mortar fire against the enemy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In the present case, there is no specific evidence that 
shows, per se, that the veteran as an individual was directly 
involved in combat against enemy forces during active 
service.  The veteran's service medical records do not show 
treatment for wounds sustained in combat and his DD 214 does 
not show that he was awarded any decorations specific to 
combat.  However, the history records of the veteran's 
military unit, Battery B of the 6th Battalion, 27th Artillery, 
show that the battalion provided artillery fire in support of 
American Army Special Forces units engaged in combat 
operations against enemy forces and that the 6th Battalion, 
27th Artillery, came under enemy mortar attack in February 
1966 during which time the veteran was attached to it.  

While there is no official military record which shows with 
specific detail that the veteran was, in fact, present in the 
exact area which came under enemy mortar attack, we note that 
a battalion is a relatively small military unit of no more 
than 500 men at full strength.  We find that it is not 
implausible that the veteran would have been in the vicinity 
where the enemy mortars impacted during the incident recorded 
in the official unit history of the 6th Battalion, 27th 
Artillery.  In this regard, we note that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding service connection for PTSD, in which the veteran 
claimed he was exposed to rocket attacks and the unit records 
confirmed that the veteran's unit was exposed to rocket 
attacks.  The Court held that, "Although the unit records do 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

Although there exists a VA medical examination report dated 
in May 1993 which does not find that the veteran has a valid 
diagnosis of PTSD, this examination is offset by the weight 
of the other outpatient treatment reports and psychiatric 
evaluations for the period from 1991 to 1998 which concede 
that the veteran does have a clear diagnosis of PTSD.  We 
further note that the May 1993 VA examination used the 
criteria of the now-obsolete DSM-III(R) and that the more 
recent evidence presents a PTSD diagnosis congruent with the 
criteria of DSM-IV now in use as per VA regulations.  In view 
of the aforementioned facts and discussion, and resolving all 
reasonable doubt in favor of the veteran, we find that 
service connection is warranted for PTSD.  (See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).)  The veteran's appeal is therefore granted, 
subject to the controlling laws and regulations which govern 
awards of VA compensation benefits.  See 38 C.F.R. § 3.400.

Although the confirmed in-service stressor to which the 
veteran's PTSD diagnosis is linked occurred in February 1966, 
which is during a period of military service characterized as 
honorable, our allowance of service connection for PTSD 
remains subject to any limitations imposed by applicable laws 
and regulations as a result of his period of dishonorable 
service from August 1968 to December 1971.  


ORDER

Service connection for lymphadenitis is denied.

Service connection for residuals of gunshot wounds to the 
left shoulder, back and right gluteal area is denied.

Service connection for an organic mood disorder is denied.

Service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

